-RIVES, Circuit Judge
(concurring specially).
I concur in the judgment of affirmance because I think that the Commission created by the contract to administer the Health and Welfare Fund is entitled to the payments which the employer is obligated to make and is an indispensable party to this suit.
With deference, however, I disagree with the views of the majority as to the meaning of Section 301 of the Labor-Management Relations Act of 1947, 29 U.S.C.A. § 185, and of the opinions of the Justices and the decision of the Court in the Westinghouse Case, 348 U.S. 437, 75 S.Ct. 489. To my mind, Section 301(a) 1 plainly confers federal jurisdiction of the subject matter of the violation of a contract between an employer and a labor union in an industry affecting commerce. The legislative history 2 as clearly shows the intent of Congress to provide express statutory recognition of the binding effect of the collective agreement on both the union and the employer, and an effective means of enforcement by either against the other in the federal courts, for the purpose of promoting industrial peace in matters affecting interstate commerce. It seems to me, therefore, that the district court had jurisdiction of the subject matter because this action arises under an Act of Congress regulating commerce. Compare 28 U.S.C.A. § 1337; Capital Service, Inc. v. N. L. R. B., 347 U.S. 501, 504, 74 S.Ct. 699, 98 L.Ed. 887, and cases there cited.
The medical care and retirement benefits to which each employee might be entitled under the contract could not be foretold. The union claimed the right to enforce payments to the health and welfare fund. It seems to me that in the Westinghouse Case, supra, Chief Justice Warren and Justices Black, Reed, Douglas, and Clark, left the door open for federal jurisdiction of an action to enforce a right under the contract claimed by the union as an entity, and that there is nothing in the Court’s decision in that case to the contrary.
*637I agree that due process forbade the district court to proceed without the Commission, though I think that it had jurisdiction of the subject matter. I therefore concur specially.

. “(a) Suits for violation of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this chapter, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy or without regard to the Citizenship of the parties.” 29 U.S.C.A. § 185(a).


. For example, Senate Report 105, 80th Congress, pp. 15-18:
“Consequently, to encourage the making of agreements and to promote industrial peace through faithful performance by the parties collective agreements affecting interstate commerce should be enforceable in the Federal courts. Our amendment would provide for suits by unions as legal entities and against unions as legal entities in the Federal courts in disputes affecting commerce. *****
“Statutory recognition of the collective agreement as a valid, binding, and enforceable contract is a logical and necessary step. It will promote a higher degree of responsibility upon the parties to such agreements, and will thereby promote industrial peace.” (Emphasis supplied.)